Title: To George Washington from Robert Taylor, 30 January 1794
From: Taylor, Robert
To: Washington, George


          
            Dear Sir
            Norfolk [Va.] January 30th 1794
          
          I was favoured with two letters from you under date of the 10th and 17th December
            containing information necessary for the Trade of this Town to be acquainted with. I have delayed replying to them till I had something new to
            communicate or untill some matter came before Congress in which we were particularly
            interested. In the Debates of Congress on a Petition from Baltimore relative to the ill
            fated French that have found refuge amongst us we note the part you have taken
            respecting those at Norfolk and for which allow me to return you the thanks of the
            Inhabitan⟨ts⟩ of this Town and in which be pleased to include mine.
          It has been insinuated by a Member that as no Application has been made from this Place
            that he concludes that the relief afforded by the Assembly of Virginia must by supposed
            sufficient for the purpose, without wishing to combat with this Argument, I take leave
            to inform you that an Application was made from this Town for Cloathing during the
            Winter and for a support for these unfortunate People till the first of April only, by which time we supposed the French Government would do something
            for their support or that they themselves by getting acquainted with the Language, &
            with modes of acquiring subsistance be enabled to do without the aid of the Country[.]
            this estimate as well as every other Paper relative to it if you think it necessary I
            will take care to forward to you, but you will first let me here observe that the
            Commissioners in estimating the sum necessary for their support included six hundred
            pounds expected from some of the Counties of Virginia exclusive of the Publick Bounty,
            this sum has not as yet come forward and I greatly fear from the supposition of its not
            being necessary will not. tho’ I am still in hopes the sum the County has so liberally
            Voted for their relief will be sufficient to carry them forward to
            the first of April after which I am totally at a loss to know how they are to subsist
            for it cannot be supposed that this Town is equal to the support of two hundred and
            fifty five Poor exclusive of the Parish Poor—all those that have
            arrived here from Cape Francois or elsewhere that had any property went to Baltimore and
            consequently only those that were really Poor and not able to go any further were left
            with us[.] of this truth I became a melancholly Eye witness[.] to enable the
            Commissioneres here to send forward to the Assembly such a statement as required it
            became necessary to see every individual[.] I had therefore the disagreable task to
            visit the Houses and to question these truly distressed respecting their Age, Situation,
            and Abillity of providing for themselves and I can therefore with confidence say if
            Childhood, Old Age, Infirmity, Poverty, and the heart rending thought of what they were
            and what they now are form Objects of Charity and commiseration I hope Congress nor no
            other Public Body will ever again have it in their power to exert their Benevolence and
            Compassion to a set of People so deserving of it all, While I am writing it may be
            perhaps not unnecessary to remind you that by our Act of Assembly no Master of a Ship or
            other Person can bring any pauper or Persons lyable to be burthensome to the Parish,
            without either giving security for their maintenance or be subject to a Penalty of
            twenty pounds for every person so landed or brought into the Parish and that although
            this Law has not been put in execution against the Masters of the French Ships, yet as
            it cannot be denied that the Ships belonging to the Republic of France brought them in
            distressed Citizens and landed them here without taking the necessary steps for their
              support I should conceive that in Justice as well as Law that
            Nation ought out of the funds they have in the hands of Congress at least pay a small
            sum to this purpose. I hint this to you, it is in good hands who I know will make the
            most of it.
          The French Ships, Normand, and Ambuscade, are lying here as well as the British Ship
            Dædalus, and I am happy to say that we have as yet experienced no inconveniency from
            either, and I trust will not as the Officers of all seem desirous to keep the Peace, on
            the Water; and it is our Interest to make them if we had the power so to do on Land. I am respectfully Dear Sir
          
            Robert Taylor
          
         